ALD-085                                                           NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                      No. 10-4016
                                      ___________

                                VERONE JENKINS, JR.,
                                                 Appellant

                                            v.

                             STATE OF NEW JERSEY
                      ____________________________________

                    On Appeal from the United States District Court
                              for the District of New Jersey
                        (D.C. Civil Action No. 2-09-cv-06554)
                     District Judge: Honorable Faith S. Hochberg
                     ____________________________________

                        Submitted for Possible Summary Action
                   Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                    January 13, 2011
            Before: SCIRICA, HARDIMAN and VANASKIE, Circuit Judges

                                (Filed: January 24, 2011)
                                        _________

                              OPINION OF THE COURT
                                    _________

PER CURIAM.

       Verone Jenkins, Jr., proceeding pro se, appeals an order of the United States

District Court for the District of New Jersey granting the State of New Jersey’s motion to

dismiss his complaint. For the reasons that follow, we will affirm the judgment of the

District Court.
       Jenkins filed a complaint and an amended complaint alleging that he is a victim of

identity theft as a result of the theft of his wallet. He states that the thieves were extended

credit in his name and charged amounts exceeding $10,000. Jenkins states that the

crimes occurred during the years 1996 to 1998. He believes the thieves visited his home

during this time period, stating that he heard persons boasting about making the credit

card charges. Jenkins avers that he contacted New Jersey State government agencies and

law enforcement offices immediately after the crimes occurred but the agencies failed to

investigate. Jenkins, who is Jewish, further claims that his rights to a proper investigation

and fair trial have been violated and that these violations were the result of anti-Semitism.

He states that he continues to be held financially responsible for the crimes against him.

As relief, Jenkins seeks “to clear his name” of credit card fraud. Am. Comp. at 7. 1

       The State of New Jersey moved to dismiss the complaint on various grounds,

including sovereign immunity under the Eleventh Amendment. The District Court

agreed that sovereign immunity applied, ruled that it lacked jurisdiction to entertain the

complaint, and granted the motion to dismiss. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is

plenary. Gould Electronics Inc. v. United States, 220 F.3d 169, 176 (3d Cir. 2000).

       The District Court did not err in granting the State of New Jersey’s motion to

dismiss Jenkins’ complaint, as amended, based on sovereign immunity. See Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 100 (1984). To the extent an argument


1
 In his original complaint, Jenkins requested compensation for monetary losses and
slander to his character.
                                              2
could be made that the District Court should have afforded Jenkins an opportunity to

amend his complaint to raise his claims against defendants other than the State of New

Jersey, see Grayson v. Mayview State Hosp., 293 F.3d 103, 108 (3d Cir. 2002), we

conclude that leave to amend was not required. Because Jenkins’ claims of failure to

investigate arise from events occurring over twelve years ago, affording such an

opportunity would have been futile. See id.; Montgomery v. De Simone, 159 F.3d 120,

126 n.4 (3d Cir. 1998) (noting New Jersey’s two-year limitations period on personal

injury actions applies to civil rights claims under 42 U.S.C. § 1983). 2

       Accordingly, because this appeal does not raise a substantial question, the

judgment of the District Court is affirmed. 3




2
  We do not read Jenkins’ amended complaint as seeking to assert a claim against a credit
reporting agency under the Fair Credit Reporting Act, 15 U.S.C. §§ 1681 et seq.
3
  The District Court did not abuse its discretion in denying Jenkins’ motion for
appointment of counsel. Jenkins’ motion for appointment of counsel on appeal is denied.
Tabron v. Grace, 6 F.3d 147, 155 (3d Cir. 1993).
                                                3